I concur in the opinion of Mr. Justice Cothran as to exceptions 1 and 2. The agent was acting in the scope of his authority, and his Honor was right in admitting the testimony of witnesses complained of as being erroneous.
It was for the jury to say whether the agent intended to charge the plaintiff with forgery and that plaintiff intended to cause shipment which was to be paid in cash or bond given by falsely pretending that he was to use Rizer's bond. I dissent from Justice Cothran's opinion as to exception 3, under the authorities quoted by Mr. Justice Cothran the law of this state has been contrary to rule as laid down in Justice Cothran's opinion, and I do not care what the law is in other tribunals; I feel bound to adhere to the law laid down by the decisions of this State.
The law has been laid down and followed by bench and bar for years, and I see no reason to depart from the decisions.
I think all exceptions should be overruled and judgment affirmed.